Case 2:21-cv-01816 Document 1-27 Filed 02/26/21 Page 1 of 19 Page ID #:313




             EXHIBIT AA
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.   https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                   Case 2:21-cv-01816 Document 1-27 Filed 02/26/21 Page 2 of 19 Page ID #:314




      INVESTORS



                                                                                                 View printer-friendly version




          THOUSAND OAKS, Calif., July 27, 2016 /PRNewswire/ -- Amgen (NASDAQ:AMGN) today announced
          financial results for the second quarter of 2016. Key results include:

               Revenues increased 6 percent versus the second quarter of 2015 to $5.7 billion.
                   Product sales grew 5 percent driven by Enbrel® (etanercept), Prolia®
                   (denosumab), KYPROLIS® (carfilzomib) and XGEVA® (denosumab).

               GAAP earnings per share (EPS) increased 15 percent to $2.47 driven by higher
               revenues and higher operating margins.
                   GAAP operating income increased 15 percent to $2,380 million and GAAP
                   operating margin improved by 3.8 percentage points to 43.5 percent.

               Non-GAAP EPS increased 11 percent to $2.84 driven by higher revenues and higher
               operating margins.
                   Non-GAAP operating income increased 10 percent to $2,812 million and non-
                   GAAP operating margin improved by 2.6 percentage points to 51.4 percent.

               2016 total revenues guidance increased to $22.5-$22.8 billion; EPS guidance
               increased to $9.55-$9.90 on a GAAP basis and $11.10-$11.40 on a non-GAAP basis.
               The Company generated $2.5 billion of free cash flow.

               "We delivered another strong quarter and are on track to meet or exceed our long-term
1 of 18                                                                                                                1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.                      https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                  Casesaid
          objectives," 2:21-cv-01816  Documentchairman
                           Robert A. Bradway,  1-27 Filed
                                                       and02/26/21  Page 3 of
                                                            chief executive   19 Page
                                                                            officer. "WeID #:315
                                                                                         are in the early
          stages of a new product launch cycle and have several additional pipeline opportunities rapidly
                                                          nearing regulatory milestones."




           $Millions, except EPS and percentages        Q2'16         Q2'15         YOY ∆




           Total Revenues                              $ 5,688       $ 5,370          6%

           GAAP Operating Income                       $ 2,380       $ 2,076         15%

           GAAP Net Income                             $ 1,870       $ 1,653         13%

           GAAP EPS                                    $ 2.47        $ 2.15          15%

           Non-GAAP Operating Income                   $ 2,812       $ 2,551         10%

           Non-GAAP Net Income                         $ 2,146       $ 1,977          9%

           Non-GAAP EPS                                $ 2.84        $ 2.57          11%



          References in this release to "non-GAAP" measures, measures presented "on a non-GAAP basis" and to "free cash flow" (computed by subtracting
          capital expenditures from operating cash flow) refer to non-GAAP financial measures. Adjustments to the most directly comparable GAAP financial
          measures and other items are presented on the attached reconciliations.




          Product Sales Performance

                 Total product sales increased 5 percent for the second quarter of 2016 versus the
                 second quarter of 2015. The increase was driven by ENBREL, Prolia, KYPROLIS and
                 XGEVA.
                 ENBREL sales increased 10 percent driven by net selling price, offset partially by the
                 impact of competition.
                 Neulasta® (pegfilgrastim) sales decreased 1 percent driven by lower unit demand,
                 offset partially by net selling price in the United States (U.S.).
                 Aranesp® (darbepoetin alfa) sales increased 5 percent. Unit demand grew due to a
                 shift by some U.S. dialysis customers from EPOGEN® (epoetin alfa) to Aranesp. Unit
                 demand growth was offset partially by unfavorable changes in inventory and net
                 selling price.
                 Prolia sales increased 30 percent driven by higher unit demand.
                 Sensipar/Mimpara® (cinacalcet) sales increased 13 percent driven by net selling
                 price and higher unit demand.
                 XGEVA sales increased 15 percent driven mainly by higher unit demand and, to a
                 lesser extent, net selling price.
                 EPOGEN sales decreased 33 percent driven by the impact of competition and, to a
                 lesser extent, a shift by some U.S. dialysis customers to Aranesp.
                 NEUPOGEN® (filgrastim) sales decreased 23 percent driven by the impact of
2 of 18                                                                                                                                          1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.                https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                   Case 2:21-cv-01816
                 competition in the U.S.Document 1-27 Filed 02/26/21 Page 4 of 19 Page ID #:316
                 KYPROLIS sales increased 45 percent driven by higher unit demand.
                 Vectibix®(panitumumab) sales were flat.
                 Nplate®(romiplostim) sales increased 14 percent driven by higher unit demand.
                 BLINCYTO®(blinatumomab) sales increased 76 percent driven by higher unit
                 demand.



          Product Sales Detail by Product and Geographic Region




           $Millions, except percentages             Q2'16               Q2'15        YOY ∆

                                             US      ROW      TOTAL      TOTAL        TOTAL




           Enbrel®                         $1,423     $61     $1,484     $1,348        10%

           Neulasta®                         962      187     1,149      1,158         (1%)

           Aranesp®                          260      244      504        479           5%

           Prolia®                           286      155      441        340          30%

           Sensipar® / Mimpara®              303      86       389        344          13%

           XGEVA®                            275      106      381        331          15%

           EPOGEN®                           331       0       331        491          (33%)

           NEUPOGEN®                         141      55       196        256          (23%)

           KYPROLIS®                         142      30       172        119          45%

           Vectibix®                         52       108      160        160           0%

           Nplate®                           84       58       142        125          14%

           BLINCYTO®                         21        9        30        17           76%

           Repatha®                          20        7        27         0             *

           Other**                           17       51        68        57           19%




           Total product sales             $4,317   $1,157    $5,474     $5,225         5%




           * Not meaningful

           ** Other includes MN Pharma, Bergamo, IMLYGIC®and Corlanor®




          Operating Expense, Operating Margin and Tax Rate Analysis

          On a GAAP basis:


3 of 18                                                                                                                             1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.     https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                   Case
                 Cost of 2:21-cv-01816 Document by
                         Sales margin improved  1-27
                                                   1.6Filed 02/26/21 points
                                                       percentage     Page 5  of 19 primarily
                                                                            driven   Page ID #:317
                                                                                              by
                 manufacturing efficiencies and higher net selling price. Research & Development
                 (R&D) expenses decreased 7 percent driven primarily by transformation and process
                 improvement efforts and lower spending required to support certain later-stage clinical
                 programs. Selling, General & Administrative (SG&A) expenses increased 11
                 percent driven primarily by investments in new product launches. Total Operating
                 Expenses were flat year-over-year, with all expense categories reflecting savings
                 from our transformation and process improvement efforts.
                 Operating Margin improved by 3.8 percentage points to 43.5 percent.
                 Tax Rate decreased by 2.0 percentage points, reflecting discrete benefits associated
                 with tax incentives and the adoption of Accounting Standards Update 2016-09,
                 Improvements to Employee Share-Based Payment Accounting (ASU 2016-09), offset
                 partially by unfavorable changes in the geographic mix of earnings.

          On a non-GAAP basis:

                 Cost of Sales margin improved by 1.6 percentage points driven primarily by
                 manufacturing efficiencies and higher net selling price. R&D expenses decreased 4
                 percent driven primarily by transformation and process improvement efforts and lower
                 spending required to support certain later-stage clinical programs. SG&A expenses
                 increased 13 percent driven primarily by investments in new product launches. Total
                 Operating Expenses increased 2 percent, with all expense categories reflecting
                 savings from our transformation and process improvement efforts.
                 Operating Margin improved by 2.6 percentage points to 51.4 percent.
                 Tax Rate decreased by 1.4 percentage points, reflecting discrete benefits associated
                 with tax incentives and the adoption of ASU 2016-09, offset partially by unfavorable
                 changes in the geographic mix of earnings.




           $Millions, except percentages

                                                            GAAP                           Non-GAAP

                                                 Q2'16      Q2'15   YOY ∆        Q2'16      Q2'15        YOY ∆




           Cost of Sales                        $1,050     $1,089    (4%)        $738        $789         (6%)

              % of product sales                19.2%       20.8%   (1.6) pts   13.5%       15.1%       (1.6) pts

           Research & Development                $900       $964     (7%)        $878        $918         (4%)

              % of product sales                16.4%       18.4%   (2.0) pts   16.0%       17.6%       (1.6) pts

           Selling, General & Administrative    $1,292     $1,160     11%       $1,260      $1,112        13%

              % of product sales                23.6%       22.2%   1.4 pts     23.0%       21.3%        1.7 pts


4 of 18                                                                                                                  1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.                 https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                      Case 2:21-cv-01816 Document 1-27 Filed 02/26/21 Page 6 of 19 Page ID #:318
           Other                                            $66         $81     (19%)         $0          $0          0%

           TOTAL Operating Expenses                        $3,308     $3,294     0%         $2,876      $2,819        2%




           Operating Margin

              operating income as a % of product sales     43.5%      39.7%    3.8 pts      51.4%       48.8%        2.6 pts




           Tax Rate                                        15.2%      17.2%    (2.0) pts    18.6%       20.0%       (1.4) pts




           pts: percentage points




          Cash Flow and Balance Sheet

                   The Company generated $2.5 billion of free cash flow in the second quarter of 2016
                   versus $3.2 billion in the second quarter of 2015. The decrease was driven by the
                   timing of tax payments and the termination of foreign exchange forward contracts in
                   the second quarter of 2015.
                   The Company's third quarter 2016 dividend of $1.00 per share declared on July 22,
                   2016, will be paid on Sept. 8, 2016, to all stockholders of record as of Aug. 17, 2016.
                   During the second quarter, the Company repurchased 3.9 million shares of common
                   stock at a total cost of $591 million. At the end of the second quarter, the Company
                   had $3.6 billion remaining under its stock repurchase authorization.




           $Billions, except shares         Q2'16        Q2'15      YOY ∆




           Operating Cash Flow              $2.7         $3.3       ($0.6)

           Capital Expenditures              0.2          0.1        0.1

           Free Cash Flow                    2.5          3.2       (0.7)

           Dividends Paid                    0.8          0.6        0.2

           Share Repurchase                  0.6          0.5        0.1

           Avg. Diluted Shares (millions)   756          768         (12)




           Cash and Investments             35.0         30.0        5.0

           Debt Outstanding                 33.2         32.0        1.2

           Stockholders' Equity             30.1         27.5        2.6




5 of 18                                                                                                                              1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.                     https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                      Case 2:21-cv-01816 Document 1-27 Filed 02/26/21 Page 7 of 19 Page ID #:319
              Note: Numbers may not add due to rounding




          2016 Guidance

          For the full year 2016, the Company now expects:

                 Total revenues in the range of $22.5 billion to $22.8 billion.
                      Previously, the Company expected total revenues in the range of $22.2 billion to
                      $22.6 billion.

                 On a GAAP basis, EPS in the range of $9.55 to $9.90 and a tax rate in the range of
                 16.5 percent to 17.5 percent.
                      Previously, the Company expected GAAP EPS in the range of $9.34 to $9.74.
                      Tax rate guidance is unchanged.

                 On a non-GAAP basis, EPS in the range of $11.10 to $11.40 and a tax rate in the
                 range of 19.0 percent to 20.0 percent.
                     Previously, the Company expected non-GAAP EPS in the range of $10.85 to
                     $11.20. Tax rate guidance is unchanged.

                 Capital expenditures to be approximately $700 million.



           Second Quarter Product and Pipeline Update
           Key development milestones:



           Clinical Program              Indication                                                  Milestone
                                                                                  Phase 3 coronary imaging data expected H2 2016
            Repatha® (evolocumab)                      Hyperlipidemia
                                                                                   Phase 3 CV outcomes data expected Q1 2017*
                  KYPROLIS                 Newly diagnosed multiple myeloma               Phase 3 data expected H2 2016*
                                                      Pediatric Ph- R/R
                 BLINCYTO®                                                                      FDA priority review
                                                  B-cell precursor ALL
           Parsabiv™ (etelcalcetide)†       Secondary hyperparathyroidism                    Global regulatory reviews
                    XGEVA                Prevention of SREs in multiple myeloma           Phase 3 data expected H2 2016*
                                                                                                US regulatory review
                Romosozumab                  Postmenopausal osteoporosis
                                                                                           Global regulatory submissions
            Erenumab (AMG 334)                    Migraine Prophylaxis            Phase 3 episodic migraine data expected H2 2016
                   ABP 215
                                                         Oncology                          Global regulatory submissions
           (biosimilar bevacizumab)
                   ABP 501
                                                 Inflammatory diseases                       Global regulatory reviews
            (biosimilar adalimumab)
                   ABP 980
                                                       Breast Cancer                       Global regulatory submissions
            (biosimilar trastuzumab)



           *Event driven study; †Trade name provisionally approved by FDA; CV = cardiovascular; ALL = acute lymphoblastic leukemia



6 of 18                                                                                                                                  1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.   https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                 Case provided
          The Company 2:21-cv-01816    Document
                               the following     1-27onFiled
                                             updates         02/26/21
                                                       selected  productPage
                                                                         and 8 of 19 programs:
                                                                             pipeline Page ID #:320


          Repatha

               In July, the U.S. Food and Drug Administration (FDA) approved the Repatha
               Pushtronex™ system (on-body infusor with prefilled cartridge) for monthly single-dose
               administration.
               Data from a Phase 3 study evaluating the effects of Repatha on atherosclerotic
               disease as measured by intravascular ultrasound are expected in H2 2016.
               Data from an event driven Phase 3 study evaluating the effects of Repatha on
               cardiovascular outcomes are expected in Q1 2017.

          KYPROLIS

               In June, the European Commission approved an expanded indication for KYPROLIS,
               to be used in combination with dexamethasone alone, for adult patients with multiple
               myeloma who have received at least one prior therapy, based on the ENDEAVOR
               data.
               Data from the event driven Phase 3 CLARION study of KYPROLIS versus bortezomib
               in newly diagnosed, transplant ineligible multiple myeloma patients is expected in H2
               2016.

          BLINCYTO

               In May, FDA accepted for priority review the supplemental Biologics License
               Application for BLINCYTO to include new data supporting the treatment of pediatric
               and adolescent patients with Philadelphia chromosome-negative relapsed or
               refractory B-cell precursor acute lymphoblastic leukemia. The Prescription Drug User
               Fee Act target action date is Sept. 1, 2016.

          Romosozumab

               In July, a Biologics License Application for romosozumab for the treatment of
               osteoporosis in postmenopausal women at increased risk for fracture was submitted
               to FDA.

          Erenumab

               In June, a global Phase 2 study evaluating the efficacy and safety of erenumab in
               chronic migraine prevention met its primary endpoint.

          ABP 980



7 of 18                                                                                                                1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.   https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                  Casethe
               In July, 2:21-cv-01816 Document
                           primary analysis was 1-27 Filed 02/26/21
                                                 completed          Page3 9study
                                                            for a Phase     of 19 evaluating
                                                                                   Page ID #:321
                                                                                             the
               efficacy and safety of ABP 980 compared with trastuzumab in patients with human
               epidermal growth factor receptor 2-positive early breast cancer.

          Erenumab is developed in collaboration with Novartis
          Romosozumab is developed in collaboration with UCB globally, as well as Astellas in Japan

          Non-GAAP Financial Measures

          In this news release, management has presented its operating results for the second quarters of 2016
          and 2015 in accordance with U.S. Generally Accepted Accounting Principles (GAAP) and on a non-
          GAAP basis. In addition, management has presented its full year 2016 EPS and tax rate guidance in
          accordance with GAAP and on a non-GAAP basis. These non-GAAP financial measures are
          computed by excluding certain items related to acquisitions, restructuring and certain other items from
          the related GAAP financial measures. Reconciliations for these non-GAAP financial measures to the
          most directly comparable GAAP financial measures are included in the news release. Management
          has also presented Free Cash Flow (FCF), which is a non-GAAP financial measure, for the second
          quarters of 2016 and 2015. FCF is computed by subtracting capital expenditures from operating cash
          flow, each as determined in accordance with GAAP.

          The Company believes that its presentation of non-GAAP financial measures provides useful
          supplementary information to and facilitates additional analysis by investors. The Company uses
          certain non-GAAP financial measures to enhance an investor's overall understanding of the financial
          performance and prospects for the future of the Company's ongoing business activities by facilitating
          comparisons of results of ongoing business operations among current, past and future periods. The
          Company believes that FCF provides a further measure of the Company's liquidity.

          The Company uses the non-GAAP financial measures set forth in the news release in connection with
          its own budgeting and financial planning internally to evaluate the performance of the business,
          including to allocate resources and to evaluate results relative to incentive compensation targets. The
          non-GAAP financial measures are in addition to, not a substitute for, or superior to, measures of
          financial performance prepared in accordance with GAAP.

          About Amgen

          Amgen is committed to unlocking the potential of biology for patients suffering from serious illnesses
          by discovering, developing, manufacturing and delivering innovative human therapeutics. This
          approach begins by using tools like advanced human genetics to unravel the complexities of disease
          and understand the fundamentals of human biology.

          Amgen focuses on areas of high unmet medical need and leverages its expertise to strive for solutions

8 of 18                                                                                                                1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.   https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                  Casehealth
          that improve 2:21-cv-01816  Document
                             outcomes and       1-27 improve
                                          dramatically Filed 02/26/21
                                                               people'sPage
                                                                        lives.10 of 19 Page IDpioneer
                                                                               A biotechnology #:322 since

          1980, Amgen has grown to be one of the world's leading independent biotechnology companies, has
          reached millions of patients around the world and is developing a pipeline of medicines with
          breakaway potential.

          For more information, visit www.amgen.com and follow us on www.twitter.com/amgen.

          Forward-Looking Statements

          This news release contains forward-looking statements that are based on the current expectations and
          beliefs of Amgen. All statements, other than statements of historical fact, are statements that could be
          deemed forward-looking statements, including estimates of revenues, operating margins, capital
          expenditures, cash, other financial metrics, expected legal, arbitration, political, regulatory or clinical
          results or practices, customer and prescriber patterns or practices, reimbursement activities and
          outcomes and other such estimates and results. Forward-looking statements involve significant risks
          and uncertainties, including those discussed below and more fully described in the Securities and
          Exchange Commission reports filed by Amgen, including our most recent annual report on Form 10-K
          and any subsequent periodic reports on Form 10-Q and Form 8-K. Unless otherwise noted, Amgen is
          providing this information as of the date of this news release and does not undertake any obligation to
          update any forward-looking statements contained in this document as a result of new information,
          future events or otherwise.

          No forward-looking statement can be guaranteed and actual results may differ materially from those
          we project. Our results may be affected by our ability to successfully market both new and existing
          products domestically and internationally, clinical and regulatory developments involving current and
          future products, sales growth of recently launched products, competition from other products including
          biosimilars, difficulties or delays in manufacturing our products and global economic conditions. In
          addition, sales of our products are affected by pricing pressure, political and public scrutiny and
          reimbursement policies imposed by third-party payers, including governments, private insurance plans
          and managed care providers and may be affected by regulatory, clinical and guideline developments
          and domestic and international trends toward managed care and healthcare cost containment.
          Furthermore, our research, testing, pricing, marketing and other operations are subject to extensive
          regulation by domestic and foreign government regulatory authorities. We or others could identify
          safety, side effects or manufacturing problems with our products after they are on the market. Our
          business may be impacted by government investigations, litigation and product liability claims. In
          addition, our business may be impacted by the adoption of new tax legislation or exposure to
          additional tax liabilities. If we fail to meet the compliance obligations in the corporate integrity
          agreement between us and the U.S. government, we could become subject to significant sanctions.
          Further, while we routinely obtain patents for our products and technology, the protection offered by our
          patents and patent applications may be challenged, invalidated or circumvented by our competitors, or

9 of 18                                                                                                                1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.             https://investors.amgen.com/news-releases/news-release-details/amgen-r...
       we may Case
              fail to 2:21-cv-01816
                      prevail in presentDocument
                                         and future1-27   Filed 02/26/21
                                                    intellectual            Page 11 We
                                                                 property litigation. of 19  PageaIDsubstantial
                                                                                          perform    #:323

       amount of our commercial manufacturing activities at a few key facilities and also depend on third
       parties for a portion of our manufacturing activities, and limits on supply may constrain sales of certain
       of our current products and product candidate development. In addition, we compete with other
       companies with respect to many of our marketed products as well as for the discovery and
       development of new products. Discovery or identification of new product candidates cannot be
       guaranteed and movement from concept to product is uncertain; consequently, there can be no
       guarantee that any particular product candidate will be successful and become a commercial product.
       Further, some raw materials, medical devices and component parts for our products are supplied by
       sole third-party suppliers. The discovery of significant problems with a product similar to one of our
       products that implicate an entire class of products could have a material adverse effect on sales of the
       affected products and on our business and results of operations. Our efforts to acquire other
       companies or products and to integrate the operations of companies we have acquired may not be
       successful. We may not be able to access the capital and credit markets on terms that are favorable to
       us, or at all. We are increasingly dependent on information technology systems, infrastructure and data
       security. Our stock price is volatile and may be affected by a number of events. Our business
       performance could affect or limit the ability of our Board of Directors to declare a dividend or our ability
       to pay a dividend or repurchase our common stock.

       CONTACT: Amgen, Thousand Oaks
       Trish Hawkins, 805-447-5631 (media)
       Arvind Sood, 805-447-1060 (investors)




           Amgen Inc.
           Consolidated Statements of Income - GAAP
           (In millions, except per share data)
           (Unaudited)




                                                        Three months ended               Six months ended

                                                                June 30,                       June 30,

                                                         2016               2015        2016              2015

           Revenues:

               Product sales                             $ 5,474           $ 5,225     $ 10,713       $ 10,099

               Other revenues                                214              145          502              304

                    Total revenues                         5,688             5,370       11,215           10,403




           Operating expenses:

               Cost of sales                               1,050             1,089        2,068            2,122


10 of 18                                                                                                                         1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.                          https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                       Case 2:21-cv-01816 Document 1-27 Filed 02/26/21 Page 12 of 19 Page ID #:324
               Research and development                                   900             964             1,772       1,858

               Selling, general and administrative                       1,292        1,160               2,495       2,186

               Other                                                       66              81               98         139

                    Total operating expenses                             3,308        3,294               6,433       6,305




           Operating income                                              2,380        2,076               4,782       4,098




           Interest expense, net                                          313             277              607         529

           Interest and other income, net                                 137             198              287         304




           Income before income taxes                                    2,204        1,997               4,462       3,873




           Provision for income taxes                                     334             344              692         597




           Net income                                                $ 1,870      $ 1,653            $    3,770   $   3,276




           Earnings per share:

               Basic                                                 $    2.49    $       2.18       $     5.01   $    4.30

               Diluted                                               $    2.47    $       2.15       $     4.97   $    4.26




           Weighted average shares used in calculation of earnings per share:

               Basic                                                      751             760              753         761

               Diluted                                                    756             768              759         769




           Amgen Inc.
           Consolidated Balance Sheets - GAAP
           (In millions)
           (Unaudited)




                                                                     June 30,         December 31,

                                                                         2016               2015

           Assets

           Current assets:

              Cash, cash equivalents and marketable securities       $ 35,034         $          31,382

              Trade receivables, net                                      3,078                   2,995

              Inventories                                                 2,671                   2,435

              Other current assets                                        2,164                   1,703

11 of 18                                                                                                                                      1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.                           https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                       Case 2:21-cv-01816 Document 1-27 Filed 02/26/21 Page 13 of 19 Page ID #:325
                      Total current assets                                    42,947            38,515

           Property, plant and equipment, net                                  4,884             4,907

           Intangible assets, net                                             11,068            11,641

           Goodwill                                                           14,799            14,787

           Other assets                                                        1,773             1,599

           Total assets                                                   $ 75,471     $        71,449




           Liabilities and Stockholders' Equity

           Current liabilities:

              Accounts payable and accrued liabilities                    $    5,536   $         6,417

              Current portion of long-term debt                                5,294             2,247

                      Total current liabilities                               10,830             8,664

           Long-term debt                                                     27,928            29,182

           Long-term deferred tax liability                                    2,598             2,239

           Other noncurrent liabilities                                        3,982             3,281

           Stockholders' equity                                               30,133            28,083

           Total liabilities and stockholders' equity                     $ 75,471     $        71,449




           Shares outstanding                                                   749                754




           Amgen Inc.
           GAAP to Non-GAAP Reconciliations
           (In millions)
           (Unaudited)




                                                                                                          Three months ended            Six months ended

                                                                                                                 June 30,                      June 30,

                                                                                                          2016              2015        2016              2015



                                                                                                                 $               $             $             $
           GAAP cost of sales                                                                                1,050           1,089      2,068              2,122

           Adjustments to cost of sales:

           Acquisition-related expenses (a)                                                                  (312)           (285)      (623)              (569)

           Certain net charges pursuant to our restructuring initiative                                          -               (15)          -            (29)

           Total adjustments to cost of sales                                                                (312)           (300)      (623)              (598)
                                                                                                                             $                 $             $
           Non-GAAP cost of sales                                                                        $    738                789    1,445              1,524


12 of 18                                                                                                                                           1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.                https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                      Case 2:21-cv-01816 Document 1-27 Filed 02/26/21 Page 14 of 19 Page ID #:326

           GAAP cost of sales as a percentage of product sales                                 19.2%          20.8%        19.3%         21.0%

           Acquisition-related expenses                                                            -5.7           -5.4       -5.8           -5.6

           Certain net charges pursuant to our restructuring initiative                             0.0           -0.3       0.0            -0.3

           Non-GAAP cost of sales as a percentage of product sales                             13.5%          15.1%        13.5%         15.1%



                                                                                                              $                $            $
           GAAP research and development expenses                                             $    900            964      1,772          1,858

           Adjustments to research and development expenses:

           Acquisition-related expenses (a)                                                        (19)           (28)       (38)          (49)

           Certain net charges pursuant to our restructuring initiative                             (3)           (18)         2           (35)

           Total adjustments to research and development expenses                                  (22)           (46)       (36)          (84)
                                                                                                              $                $            $
           Non-GAAP research and development expenses                                         $    878            918      1,736          1,774




           GAAP research and development expenses as a percentage of product sales             16.4%          18.4%        16.5%         18.4%

           Acquisition-related expenses (a)                                                        -0.3           -0.5       -0.3           -0.5

           Certain net charges pursuant to our restructuring initiative                            -0.1           -0.3       0.0            -0.3

           Non-GAAP research and development expenses as a percentage of product sales         16.0%          17.6%        16.2%         17.6%



                                                                                                     $            $            $            $
           GAAP selling, general and administrative expenses                                      1,292       1,160        2,495          2,186

           Adjustments to selling, general and administrative expenses:

           Acquisition-related expenses (b)                                                        (27)           (28)     (128)           (57)

           Certain net charges pursuant to our restructuring initiative                             (5)           (20)        (4)          (24)

           Total adjustments to selling, general and administrative expenses                       (32)           (48)     (132)           (81)
                                                                                                     $            $            $            $
           Non-GAAP selling, general and administrative expenses                                  1,260       1,112        2,363          2,105



           GAAP selling, general and administrative expenses as a percentage of product
           sales                                                                               23.6%          22.2%        23.3%         21.6%

           Acquisition-related expenses (a)                                                        -0.5           -0.5       -1.2           -0.6

           Certain net charges pursuant to our restructuring initiative                            -0.1           -0.4       0.0            -0.2
           Non-GAAP selling, general and administrative expenses as a percentage of product
           sales                                                                               23.0%          21.3%        22.1%         20.8%



                                                                                                     $            $            $            $
           GAAP operating expenses                                                                3,308       3,294        6,433          6,305

           Adjustments to operating expenses:

           Adjustments to cost of sales                                                           (312)        (300)       (623)          (598)

           Adjustments to research and development expenses                                        (22)           (46)       (36)          (84)


13 of 18                                                                                                                            1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.                  https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                      Case 2:21-cv-01816 Document 1-27 Filed 02/26/21 Page 15 of 19 Page ID #:327
           Adjustments to selling, general and administrative expenses                               (32)           (48)        (132)           (81)

           Certain net charges pursuant to our restructuring initiative (c)                           (8)           (10)         (10)           (67)

           Expense related to various legal proceedings                                              (78)           (71)        (105)           (71)

           Acquisition-related adjustments                                                            20                -         17             (1)

           Total adjustments to operating expenses                                                  (432)        (475)          (889)        (902)
                                                                                                       $            $              $            $
           Non-GAAP operating expenses                                                              2,876       2,819           5,544        5,403



                                                                                                       $            $              $            $
           GAAP operating income                                                                    2,380       2,076           4,782        4,098

           Adjustments to operating expenses                                                         432            475          889            902
                                                                                                       $            $              $            $
           Non-GAAP operating income                                                                2,812       2,551           5,671        5,000




           GAAP operating income as a percentage of product sales                                43.5%          39.7%        44.6%          40.6%

           Adjustments to cost of sales                                                               5.7           5.7           5.8           5.9

           Adjustments to research and development expenses                                           0.4           0.9           0.4           0.8

           Adjustments to selling, general and administrative expenses                                0.6           0.9           1.2           0.8

           Certain net charges pursuant to our restructuring initiative (c)                           0.2           0.2           0.1           0.7

           Expense related to various legal proceedings                                               1.4           1.4           1.0           0.7

           Acquisition-related adjustments                                                           -0.4           0.0          -0.2           0.0

           Non-GAAP operating income as a percentage of product sales                            51.4%          48.8%        52.9%          49.5%



                                                                                                       $            $              $            $
           GAAP income before income taxes                                                          2,204       1,997           4,462        3,873

           Adjustments to operating expenses                                                         432            475          889            902
                                                                                                       $            $              $            $
           Non-GAAP income before income taxes                                                      2,636       2,472           5,351        4,775



                                                                                                                $                           $
           GAAP provision for income taxes                                                      $    334            344     $    692            597

           Adjustments to provision for income taxes:

           Income tax effect of the above adjustments to operating expenses (d)                      146            151          285            290

           Other income tax adjustments (e)                                                           10                -         25                -

           Total adjustments to provision for income taxes                                           156            151          310            290
                                                                                                                $                  $        $
           Non-GAAP provision for income taxes                                                  $    490            495         1,002           887




           GAAP tax rate as a percentage of income before taxes                                  15.2%          17.2%        15.5%          15.4%

           Adjustments to provision for income taxes:

           Income tax effect of the above adjustments to operating expenses (d)                       3.0           2.8           2.7           3.2

14 of 18                                                                                                                                1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.                     https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                     Case 2:21-cv-01816 Document 1-27 Filed 02/26/21 Page 16 of 19 Page ID #:328
           Other income tax adjustments (e)                                                              0.4         0.0          0.5            0.0

           Total adjustments to provision for income taxes                                               3.4         2.8          3.2            3.2

           Non-GAAP tax rate as a percentage of income before taxes                                 18.6%          20.0%        18.7%         18.6%



                                                                                                           $         $              $            $
           GAAP net income                                                                             1,870       1,653        3,770          3,276

           Adjustments to net income:

           Adjustments to income before income taxes, net of the income tax effect                      286          324          604            612

           Other income tax adjustments (e)                                                             (10)             -        (25)               -

           Total adjustments to net income                                                              276          324          579            612
                                                                                                           $         $              $            $
           Non-GAAP net income                                                                         2,146       1,977        4,349          3,888




           Amgen Inc.
           GAAP to Non-GAAP Reconciliations
           (In millions, except per share data)
           (Unaudited)




           The following table presents the computations for GAAP and non-GAAP diluted EPS.




                                                         Three months ended            Three months ended

                                                             June 30, 2016                June 30, 2015

                                                       GAAP          Non-GAAP         GAAP        Non-GAAP




           Net income                                  $ 1,870        $      2,146   $ 1,653       $      1,977

           Weighted-average shares for diluted EPS         756                756        768               768

           Diluted EPS                                 $ 2.47         $       2.84    $ 2.15       $       2.57




                                                          Six months ended              Six months ended

                                                             June 30, 2016                June 30, 2015

                                                       GAAP          Non-GAAP         GAAP        Non-GAAP




           Net income                                  $ 3,770        $      4,349   $ 3,276       $      3,888

           Weighted-average shares for diluted EPS         759                759        769               769

           Diluted EPS                                 $ 4.97         $       5.73    $ 4.26       $       5.06




15 of 18                                                                                                                                 1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.                              https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                      Case 2:21-cv-01816 Document 1-27 Filed 02/26/21 Page 17 of 19 Page ID #:329
           (a)   The adjustments related primarily to non-cash amortization of intangible assets acquired in business combinations.



           (b)   For the three months ended June 20, 2016 as well as the three and six months ended June 30, 2015, the adjustments related primarily to non-
                 cash amortization of intangible assets acquired in business combinations. For the six months ended June 30, 2016, the adjustments related
                 primarily to a $73-million charge resulting from the reacquisition of Prolia®, XGEVA®and Vectibix®license agreements in certain markets from
                 Glaxo Group Limited, as well as non-cash amortization of intangible assets acquired in business combinations.



           (c)   The adjustments related primarily to severance expenses.



           (d)   The tax effect of the adjustments between our GAAP and non-GAAP results takes into account the tax treatment and related tax rate(s) that
                 apply to each adjustment in the applicable tax jurisdiction(s). Generally, this results in a tax impact at the U.S. marginal tax rate for certain
                 adjustments, including the majority of amortization of intangible assets, whereas the tax impact of other adjustments, including restructuring
                 expense, depends on whether the amounts are deductible in the respective tax jurisdictions and the applicable tax rate(s) in those jurisdictions.
                 Due to these factors, the effective tax rates for the adjustments to our GAAP income before income taxes, for the three and six months ended
                 June 30, 2016, were 33.8% and 32.1%, respectively, compared with 31.8% and 32.2% for the corresponding periods of the prior year.



           (e)   The adjustments related to certain prior period items excluded from non-GAAP earnings, primarily the impact related to the stock options from
                 the adoption of ASU 2016-09.




           Amgen Inc.
           Reconciliations of Cash Flows
           (In millions)
           (Unaudited)




                                                                           Three months ended                                  Six months ended

                                                                                  June 30,                                          June 30,

                                                                        2016                     2015                     2016                    2015

           Net cash provided by operating activities              $          2,677        $          3,284      (a)   $        4,592         $         4,766     (a)

           Net cash used in investing activities                               (657)               (2,359)                    (5,047)                 (3,311)

           Net cash (used in) provided by financing activities             (2,286)                         6                  (1,059)                 (1,391)

           (Decrease) increase in cash and cash equivalents                    (266)                     931                  (1,514)                      64

           Cash and cash equivalents at beginning of period                  2,896                   2,864                     4,144                   3,731

           Cash and cash equivalents at end of period             $          2,630        $          3,795            $        2,630         $         3,795




                                                                           Three months ended                                  Six months ended

                                                                                  June 30,                                          June 30,

                                                                        2016                     2015                     2016                    2015

           Net cash provided by operating activities              $          2,677        $          3,284      (a)   $        4,592         $         4,766     (a)

           Capital expenditures                                                (188)                    (133)                    (344)                   (251)

           Free cash flow                                         $          2,489        $          3,151            $        4,248         $         4,515


16 of 18                                                                                                                                                     1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.                              https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                        Case 2:21-cv-01816 Document 1-27 Filed 02/26/21 Page 18 of 19 Page ID #:330
           (a) Restated to include $470 million and $623 million for the three and six months ended June 30, 2015, respectively, which was previously included in
           Net cash (used in) provided by financing activities, as a result of the adoption of ASU 2016-09.




           Reconciliation of GAAP EPS Guidance to Non-GAAP
           EPS Guidance for the Year Ending December 31, 2016
           (Unaudited)




           GAAP diluted EPS guidance                                  $ 9.55       -          $ 9.90




           Known adjustments to arrive at non-GAAP*:

                  Acquisition-related expenses                 (a)                 1.35

                  Restructuring charges                                  0.09      -            0.14

                  Legal proceeding charge                                          0.09

                  Tax adjustments                              (b)              (0.03)




           Non-GAAP diluted EPS guidance                              $ 11.10      -          $ 11.40



           *       The known adjustments are presented net of their related tax impact which amount to approximately $0.71 to $0.73 per share, in the aggregate.



           (a)     The adjustments relate primarily to non-cash amortization of intangible assets acquired in prior year business combinations.



           (b)     The adjustments relate to certain prior period items excluded from non-GAAP earnings.




           Reconciliation of GAAP Tax Rate Guidance to Non-GAAP
           Tax Rate Guidance for the Year Ending December 31, 2016

           (Unaudited)




                                                                                       2016



           GAAP tax rate guidance                                          16.5%          -      17.5%




               Tax rate effect of known adjustments discussed above                    2.5%



           Non-GAAP tax rate guidance                                      19.0%          -      20.0%

17 of 18                                                                                                                                             1/27/2021, 8:44 AM
Amgen Reports Second Quarter 2016 Financial Results | Amgen Inc.   https://investors.amgen.com/news-releases/news-release-details/amgen-r...
                 Case 2:21-cv-01816 Document 1-27 Filed 02/26/21 Page 19 of 19 Page ID #:331




       Logo - http://photos.prnewswire.com/prnh/20081015/AMGENLOGO




       To view the original version on PR Newswire, visit:http://www.prnewswire.com/news-releases/amgen-
       reports-second-quarter-2016-financial-results-300305046.html

       SOURCE Amgen




18 of 18                                                                                                               1/27/2021, 8:44 AM
